DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-16, 19, and 20) in the reply filed on 4/25/2022 is acknowledged.  The traversal is on the ground(s) that a search in Group I would not cause a serious burden on the Examiner to examine the process claims of Group II.  This is not found persuasive because the reasons for a search burden are stated in Section 4 of the Restriction of 2/28/2022.  Applicant provides no specific explanation as to why there would not be a search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a pair of notches”, “one pair of notches”, and “the other pair of notches”.  It is not clear whether the claim requires one pair of notches or two pairs of notches.
Claim 3 recites “each end” which lacks proper antecedent basis in the claims.
Claim 4 recites “a pair of notches”, “one pair of notches”, and “the other pair of notches”.  It is not clear whether the claim requires one pair of notches or two pairs of notches.
Claim 4 recites “each end” which lacks proper antecedent basis in the claims.
Claim 11 recites “the locking mechanism”, “the cam”, and “the open position” which lack proper antecedent basis in the claims.  Claims 12-16 are dependent on indefinite claim 11.
Claim 12 recites “the feet” which lacks proper antecedent basis in the claims.
Claim 14 recites “the moves” which lacks proper antecedent basis in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 8, 9, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2017/0129464 A1), hereafter referred to as Wang.
Consider claim 1.  Wang teaches a system to manage articles; comprising:  an enclosed storage area (108) including at least one cell (115) formed therein; a platform (308) to receive an article and to support an article for launching, the platform including an electronic door (330) to act as a part of the platform, the door being configured to withdraw from the platform to create an opening (405) in the platform to allow articles to enter and exit the storage area (see paragraph [0038]); and a pair of gantry arms (left and right grabber arms 144, see fig. 5) movable to pickup and position an article anyplace along the platform.  Wang’s system is capable of managing, receiving, and storing a UAV.  Please see MPEP 2115 regarding article worked upon by an apparatus.
Consider claim 2.  Wang teaches a first pair of guide rails (rails guiding Z-direction movement, see fig. 1) to guide movement of the pair of gantry arms across the platform; and a second pair of guide rails (rails guiding X-direction movement, see fig. 1) disposed at opposite ends of the platform to guide movement of the pair of gantry arms across the platform in a direction perpendicular to the direction in which the first pair of guide rails guide movement of the gantry arms.
Consider claim 6.  Wang teaches that the first pair of guide rails glide along a length of the second pair of guide rails to move the corresponding arms along the second pair of guide rails (see fig. 1).
Consider claim 8.  Wang teaches that the storage area comprises a plurality of cells (115) vertically aligned, each cell to receive and store an article therein (see fig. 1).
Consider claim 9.  Wang teaches that each cell includes:  a pair of rails disposed at opposite sides thereof (left and right sides of each 115, see fig. 1), each rail including a slot therein (slot which receives 120); and a tray (tray of 143, see fig. 5) to securely connect an article thereon, the tray being configured to slide along the slot in the pair of rails to place the article with the cell and withdraw the article from the cell.
Allowable Subject Matter
Claims 3, 4, and 11-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 are allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The attached PTO-892 lists references which teach various warehousing arrangements having gantry arms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652